DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species II, claims 7-14, in the reply filed on 9/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6, and 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/2021.
Claims 7-14 are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 recites the limitation “first non-expanded configuration” and “second expanded configuration” which renders the claim indefinite. The limitation “first non-expanded configuration” or 
Claims 14 recites the limitations “first diameter configuration” and “second expanded diameter configuration”, which renders the claim indefinite. The limitations imply there are “second diameter configuration” and “first expanded diameter configuration”, however, Claim 14 does not recite “second diameter configuration” and “first expanded diameter configuration”. In an effort to compact prosecution, the limitations ”first diameter configuration” and “second expanded configuration” are interpreted as “first diameter configuration” and “second diameter configuration” respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Muvhar et al (US 20160256169 A1, hereinafter 'Ben Muvhar') in view of Kleshinski (US 5755778 A).
Regarding Claim 7, Ben Muvhar discloses an elongate tubular body (figure 10a, mesh type flow-reducing implant 1500) comprising a proximal portion (figure 10a, flare shoulder 1502), a distal portion (figure 10a, flare shoulder 1504), and a length (figure 10a, area 1562) therebetween, the elongate tubular body defining a lumen (figure 10a, lumen in constriction area 1528) along the length; 
the elongate tubular body having an unexpanded configuration (referring [0212] "operator manually tying their ends together, prior to implantation, adjusts the rings formed by band 1522 and/or 1524 in circumference"), and an expanded configuration (an embodiment as shown in figure 10a) wherein the proximal portion expands into a proximal retention member (figure 10a, flare shoulder 1502) and the distal portion expands into a distal retention member 
two collars (figure 10a, bands 1524 and 1522) disposed around the saddle region along separate portions of the length of the saddle region ([0211] “one or more bands 1522 and/or 1524 that constrict an area 1528”); and
 wherein each of the collars are configured to constrict at least a portion of the saddle region ([0211]  “one or more bands 1522 and/or 1524 that constrict an area 1528”).
Ben Muvhar is silent as to the collars are flexible.
Kleshinski teaches an anastomosis device relatively pertinent applicant’s posed problem of forming a graft between two body members comprising flexible collars (figure 1, tubular collars 14 and 16, col 3 lines 51-53 “These collars may be formed of expandable but flexible plastic, spring metal).
Kleshinski provides flexibles tubular collars to a tubular body (figure 1, 22) in order to allow the device to have various diameters that transform between compressed configuration during delivery and expanded configuration within the two body vessels into contact with the luminal wall and create fluid tight seal (col 3 lines 34-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collars of Ben Muvhar to incorporate the teachings of Kleshinski and provides flexible collars in order to have various diameters.
Regarding Claim 8, Ben Muvhar, as modified by Kleshinski, discloses the device according to Claim 7.

Ben Muvhar is silent as to the collars are flexible, and each flexible collar is configured to move to expanded configuration, and wherein an inner dimension of the lumen of each collar in the non-expanded configuration is less than an inner dimension of the lumen of each collar in the expanded configuration.
Kleshinski teaches an anastomosis device comprising flexible collars (figure 1, tubular collars 14 and 16, col 3 lines 51-53 “These collars may be formed of expandable but flexible plastic, spring metal”), and each collar is configured to move from non-expanded configuration (col 3 lines 34-35 “the anastomosis device 10 is compressed inwardly toward the longitudinal axis 18”) to expanded configuration (col 3 lines 51-54, “the collars may be formed of material which is expanded by the internal balloon”), and wherein an inner dimension of the lumen of each collar in the non-expanded configuration is less than an inner dimension of the lumen of each collar in the expanded configuration (expanded collar would have larger diameter than compressed collar).
Kleshinski provides flexibles tubular collars to a tubular body (figure 1, 22) in order to allow the device to have various diameters that transform between compressed configuration during delivery and expanded configuration within the two body vessels into contact with the luminal wall and create fluid tight seal (col 3 lines 34-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collars of Ben Muvhar to 
Regarding Claim 9, Ben Muvhar, as modified by Kleshinski, discloses the device according to Claim 8.
Ben Muvhar further discloses wherein the lumen of the constricted portion of the length of the saddle region is completely closed when the collars are in the non-expanded configuration ([0283] “Optionally, the narrowed section reduces the vessel cross-section by 30%, 50%, 80%, 90% or any other lower, larger or intermediate amount, or even completely occludes the vessel”, the flow reducing implant is implanted into the vessel, and narrowed section of the flow reducing implant could be completely closed).
Ben Muvhar is silent as to the collars are flexible.
Kleshinski teaches an anastomosis device comprising flexible collars (figure 1, tubular collars 14 and 16, col 3 lines 51-53 “These collars may be formed of expandable but flexible plastic, spring metal”).
Kleshinski provides flexibles tubular collars to a tubular body (figure 1, 22) in order to allow the device to have various diameters that transform between compressed configuration during delivery and expanded configuration within the two body vessels into contact with the luminal wall and create fluid tight seal (col 3 lines 34-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collars of Ben Muvhar to incorporate the teachings of Kleshinski and provides flexible collars in order to have various diameters.
Regarding Claim 10, Ben Muvhar, as modified by Kleshinski, discloses the device according to Claim 8.
reduces the vessel cross-section by 30%, 50%, 80%, 90% or any other lower, larger or intermediate amount, or even completely occludes the vessel”, the flow reducing implant is implanted into the vessel, and narrowed section of the flow reducing implant could be partially closed).
Ben Muvhar is silent as to the collars are flexible.
Kleshinski teaches an anastomosis device comprising flexible collars (figure 1, tubular collars 14 and 16, col 3 lines 51-53 “These collars may be formed of expandable but flexible plastic, spring metal”).
Kleshinski provides flexibles tubular collars to a tubular body (figure 1, 22) in order to allow the device to have various diameters that transform between compressed configuration during delivery and expanded configuration within the two body vessels into contact with the luminal wall and create fluid tight seal (col 3 lines 34-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collars of Ben Muvhar to incorporate the teachings of Kleshinski and provides flexible collars in order to have various diameters.
Regarding Claim 13, Ben Muvhar, as modified by Kleshinski, discloses the device according to Claim 7.
Ben Muvhar further discloses wherein a surface of the proximal retention member is configured to contact an inner surface of a tissue wall of a first body lumen ([0210] “comprises a flare shoulder 1502 and/or a flare shoulder 1504 that are relatively long in length, for example, to increase the area of contact between flow-reducing implant 1500 and surrounding vessel walls”), and a surface (outside surface) of the distal retention member is configured to contact an inner surface of a tissue wall of a second body lumen ([0210] “comprises a flare shoulder 1502 and/or a flare shoulder 1504 that are 
Regarding Claim 14, Ben Muvhar, as modified by Kleshinski, discloses the device according to Claim 7.
Ben Muvhar further discloses wherein the collars and the constricted portion of the length of the saddle region are configured to have a first diameter configuration (initial diameter of area 1562 as shown in figure 10a) 
Ben Muvhar does not disclose the collars are flexible and it moves to a second diameter configuration in response to a threshold level of force.
Kleshinski teaches an anastomosis device comprising flexible collars (figure 1, tubular collars 14 and 16, col 3 lines 51-53 “These collars may be formed of expandable but flexible plastic, spring metal”), and move from a first diameter configuration (col 3 lines 34-35 “the anastomosis device 10 is compressed inwardly toward the longitudinal axis 18”) to a second diameter configuration in response to a threshold level of force (col 3 lines 51-54, “the collars may be formed of material which is expanded by the internal balloon” expanding to second diameter configuration in response to balloon expansion force)
Kleshinski provides flexibles tubular collars to a tubular body (figure 1, 22) in order to allow the device to have various diameters that transform between compressed configuration during delivery and expanded configuration within the two body vessels into contact with the luminal wall and create fluid tight seal (col 3 lines 34-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collars of Ben Muvhar to incorporate the teachings of Kleshinski and provides flexible collars in order to move from first diameter configuration to second diameter.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Muvhar in view of Kleshinski in further view of in view of Smith (US 20090240324 A1).
Regarding Claim 11, Ben Muvhar, as modified by Kleshinski, discloses the device according to Claim 7.
Ben Muvhar further disclose wherein a portion of the saddle region (figure 10a, constricted area 1528) between the collars defines a reservoir (figure 10a, constricted area 1528 between bands 1522 and/or 1524), and 
Ben Muvhar does not disclose the collars are flexible and the device further comprises a therapeutic agent disposed within the reservoir, wherein the therapeutic agent flows from the reservoir through the proximal retention member.
Kleshinski teaches an anastomosis device comprising flexible collars (figure 1, tubular collars 14 and 16, col 3 lines 51-53 “These collars may be formed of expandable but flexible plastic, spring metal”).
Kleshinski provides flexibles tubular collars to a tubular body (figure 1, 22) in order to allow the device to have various diameters that transform between compressed configuration during delivery and expanded configuration within the two body vessels into contact with the luminal wall and create fluid tight seal (col 3 lines 34-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collars of Ben Muvhar to incorporate the teachings of Kleshinski and provides flexible collars in order to have various diameters.
Ben Muvhar, as modified by Kleshinski, is still silent as to the device further comprises a therapeutic agent disposed within the reservoir, wherein the therapeutic agent flows from the reservoir through the proximal retention member.

Smith provides drug eluting layer including drug in order to control the amount of drug release at specific locations within a body lumen ([0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the constricted area of Ben Muvhar to incorporate the teachings of Smith, and provide a therapeutic agent disposed within the constricted area in order to release the drug at specific location within a body lumen at controlled rates.
Regarding Claim 12, Ben Muvhar discloses the device according to Claim 7.
Ben Muvhar further disclose wherein a portion of the saddle region (figure 10a, constricted area 1528) between the collars defines a reservoir (figure 10a, constricted area 1528 between bands 1522 and/or 1524), and 
Ben Muvhar does not disclose the collars are flexible, and the device further comprises a therapeutic agent disposed within the reservoir, wherein the therapeutic agent flows from the reservoir through the distal retention member.
Kleshinski teaches an anastomosis device comprising flexible collars (figure 1, tubular collars 14 and 16, col 3 lines 51-53 “These collars may be formed of expandable but flexible plastic, spring metal”).
Kleshinski provides flexibles tubular collars to a tubular body (figure 1, 22) in order to allow the device to have various diameters that transform between compressed configuration during delivery and expanded configuration within the two body vessels into contact with the luminal wall and create fluid 
Ben Muvhar, as modified by Kleshinski, is still silent as to the device further comprises a therapeutic agent disposed within the reservoir, wherein the therapeutic agent flows from the reservoir through the distal retention member.
Smith teaches drug eluting stent (figure 2, tubular structure 10) comprising a therapeutic agent (figure 2, drug contained in intermediate drug eluting layer 14) disposed within the reservoir (figure 2, drug eluting layer 14), wherein the therapeutic agent flows from the reservoir through the distal retention member (arrows as shown in figure 4, and [0083] "lateral drug elution" illustrates the therapeutic agent flows from the reservoir through either the proximal or distal direction).
Smith provides drug eluting layer including drug in order to control the amount of drug release at specific locations within a body lumen ([0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the constricted area of Ben Muvhar to incorporate the teachings of Smith, and provide a therapeutic agent disposed within the constricted area in order to release the drug at specific location within a body lumen at controlled rates.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tekulve (US 8764772 B2) teaches occlusion device comprises pair of restricting rings and a lumen between the restricting rings for storing occluding material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/               Examiner, Art Unit 3781